Case 19-01069-JMM           Doc 175    Filed 06/08/20 Entered 06/08/20 13:35:02             Desc Main
                                      Document     Page 1 of 3



       Holly Roark, ISB No. 7143
       ROARK LAW OFFICES
       950 Bannock St. Ste. 1100
       Boise, ID 83702
       Telephone: (208) 536-3638
       Facsimile: (310) 553-2601
       Email: holly@roarklawboise.com

       Counsel for Debtors-in-Possession

                             UNITED STATES BANKRUPTCY COURT

                                     DISTRICT OF IDAHO – BOISE

       In Re:                                       Case No. 19-01069-JMM

       WILLIAM E. DEMPSEY, II, and                  Chapter 11
       AMY D. DEMPSEY,

       Debtors and Debtors in Possession.



       EX PARTE MOTION FOR ORDER SHORTENING TIME FOR HEARING ON
    BRUNOBUILT, INC.’S MOTION TO EXTEND DEADLINE TO OBJECT TO INTERIM
                        FEE APPLICATION (DKT. NO. 159)

        Come now the Debtors-in-Possession in the above-described Chapter 11 bankruptcy case,

WILLIAM E. DEMPSEY, II and AMY D. DEMPSEY (the “DIP”), and hereby move this Court,

Ex Parte, for an Order Shortening time for a hearing on BRUNOBUILT, INC.’S MOTION TO

EXTEND DEADLINE TO OBJECT TO INTERIM FEE APPLICATION (DKT. NO. 159). This

Motion is contested, an Objection having been filed by the DIP on June 8, 2020, as Docket No.

172.

        The grounds for shortening time are as follows:

        Several matters in this case are set before this Court for June 16, 2020 at 9:00 a.m. in Boise,

Idaho, and the DIP believes this matter should be heard at the same time and would be convenient

for all parties and for the Court.

        The DIP does not believe that any party will be prejudiced by the shortened notice of the




                                                   1
Case 19-01069-JMM         Doc 175     Filed 06/08/20 Entered 06/08/20 13:35:02            Desc Main
                                     Document     Page 2 of 3



hearing on the Motion, and such motion should be expected to be heard at the same time and date as

the other matters. Shortening time in this manner will provide eight (8) days notice of the Hearing to

interested parties.

        For the foregoing reasons the DIP requests that this ex parte Motion be granted and that the

hearing on creditor BrunoBuilt, Inc.’s Motion be set for 9:00 a.m. June 16, 2020, in Boise, Idaho.



DATED:          June 8, 2020                          Roark Law Offices



                                                      /s/Holly Roark
                                                      ___________________________________
                                                      HOLLY ROARK,
                                                      Counsel for Debtor/Debtor-in-Possession




                                                  2
Case 19-01069-JMM        Doc 175     Filed 06/08/20 Entered 06/08/20 13:35:02      Desc Main
                                    Document     Page 3 of 3



                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that ON June 8, 2020, I filed the forgoing document electronically
through the CM/ECF system, which caused the following parties or counsel to be served by
electronic means, as more fully reflected on the Notice of Electronic Filing:

Holly Roark on behalf of Debtors-in-Possession holly@roarklawboise.com,
courtnotices@roarklawoffices.com

Robert A Faucher on behalf of Creditor BrunoBuilt, Inc.
rfaucher@hollandhart.com, boiseintaketeam@hollandhart.com;spturner@hollandhart.com
Philip John Griffin on behalf of Creditor BrunoBuilt, Inc.
PJGriffin@hollandhart.com, boiseintaketeam@hollandhart.com;njhammond@hollandhart.com

Jesse A.P. Baker on behalf of Creditor Bank of
America (NC) ecfidb@aldridgepite.com,
JPB@ecf.courtdrive.com

Lesley Bohleber on behalf of Creditor Bank of
America, N.A. ecfidb@aldridgepite.com,
llueke@ecf.courtdrive.com

Trevor L Hart on behalf of Creditor Washington Trust Bank
tlh@perrylawpc.com, jks@perrylawpc.com;mbp@perrylawpc.com;taw@perrylawpc.com
Scott B Muir on behalf of Interested Party CITY OF BOISE
BoiseCityAttorney@cityofboise.org

Brett R Cahoon on behalf of U.S. Trustee US
Trustee ustp.region18.bs.ecf@usdoj.gov


     AND I FURTHER CERTIFY that on such date I served the foregoing on the following non
CM/ECF Registered Participants in the manner indicated:

       Via first class mail, postage prepaid addressed as follows:

N/A

/s/ Holly Roark
________________________
Holly Roark




                                                 3
